Citation Nr: 1537613	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-05 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Bell's palsy to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a sleep disorder to include as secondary to a service-connected disability.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected bronchial asthma.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Andrew B. Fain, Agent



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to November 1967.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and a rating decision dated in January 2012 by the VA RO in Detroit, Michigan.

The Board remanded these matters in September 2014 for further evidentiary development.  The RO continued the denial of the claims as reflected in the March 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issues of entitlement to service connection for Bell's palsy and a sleep disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to February 25, 2014 the Veteran's forced expiratory volume (FEV-1) measurement was not 55 percent or less of predicted value, FEV-1/forced vital capacity (FVC) measurements was not 55 percent or less of predicted value post-bronchodilator, the Veteran's asthma was not treated with three or more intermittent courses of systemic corticosteroids or immunosuppressive medications in a twelve month period, at least monthly visits to a physician for required care of exacerbations or more than one asthma attack per week with episodes of respiratory failure.  

2.  The preponderance of the evidence as of February 25, 2014 demonstrates asthma attacks that result in respiratory failure on average two times per week.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected bronchial asthma have not been met prior to February 25, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

2.  The criteria for a 100 percent disability rating for the Veteran's service-connected bronchial asthma have been met as of February 25, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").
 
The Board finds that an October 2008 letter satisfied the duty to notify provisions prior to the initial AOJ decision.  The letter notified the Veteran that he may submit evidence showing that his service-connected asthma has increased in severity.  The RO informed the Veteran of the types of medical or lay evidence that he may submit.  The letter notified the Veteran of how VA determines disability ratings and effective dates.  The Veteran was informed of his and VA's respective duties for obtaining evidence.

Regarding VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports dated in November 2008, February 2013, and February 2015, and lay statements from the Veteran.

The VA examination reports dated in November 2008 and February 2015 reflect that the examiners reviewed the claims file, obtained an oral history and conducted an evaluation of the Veteran with respect to symptoms of bronchial asthma.  The examiners documented in detail the claimed symptoms and the results of their physical examinations to include the results of a pulmonary function test.  The February 2013 VA examiner did not review the claims file, but obtained an oral history from the Veteran, reviewed his VA treatment records, and conducted an evaluation of the Veteran.  The examiner documented the claimed symptoms and the results of the physical examination to include the outcome of the pulmonary function test.  Based on the foregoing, the Board finds the November 2008, February 2013, February 2015 VA examinations are adequate for rating purposes.

This issue was previously remanded in September 2014 to schedule the Veteran for a VA examination and opinion.  The claims file contains a VA examination report dated in February 2015 that shows the examiner reviewed the claims and evaluated the Veteran's current severity of bronchial asthma.  Accordingly, the Board finds that there has been substantial compliance with the September 2014 remand directives with respect to the Veteran's increased rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II. Merits of the Claim for an Increased Rating

The Veteran's bronchial asthma is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.91, Diagnostic Code 6602 (2015), which pertains to bronchial asthma.  Under Diagnostic Code 6602, a 30 percent evaluation is warranted for bronchial asthma for the following:  forced expiratory volume (FEV-1) of 56 to 70 percent predicted, or; FEV-1/ forced vital capacity (FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

A November 2008 VA examination reveals that the Veteran reported that he had no daily or nightly symptoms at this time.  He was prescribed albuterol, Advair, and Singulair.  The Veteran noted that the symptoms of asthma are exacerbated during spring.  He usually goes to a private physician for examinations and treatment of his asthma, however, he went to the hospital in 2000 and 2007 for exacerbations of his asthma.  The Veteran has been on prednisone several times including post discharge from the hospital last year.  The medical records show that he was admitted at William Beaumont Hospital for exacerbation of his bronchial asthma in March 2007 and April 2007.  At that time he was treated with IV steroids and antibiotics.  The Veteran was prescribed Advair, Albuterol, Avandia, Prevacid, Singulair, and Nasacort when he was discharged in April 2007.  The examiner noted that the pulmonary function test (PFT) conducted in November 2008 was essentially normal.  Pre-bronchodilator results show FEV-1 was 85 percent and FEV-1/PVC was 76 percent.  Results for post-bronchodilator function were an increase of 17 percent for FVC and an increase of 9 percent for FEV-1.

A VA examination report dated in February 2013 shows that the Veteran reported that he was treated with Medrol dose pack twice in 2012 for acute exacerbation of asthma by his private physician.  The examiner determined that the Veteran's respiratory condition required intermittent courses or bursts of systemic (oral or parenteral) corticosteroid medications twice in the past twelve months.  His respiratory condition required the use of daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  He visited his physician twice for required care of exacerbations of asthma in 2010.  The Veteran did not have any asthma attacks with episodes of respiratory failure in the past twelve months.  Post-bronchodilator PFT results show FEV-1 was 77 percent and FEV-1/PVC was 67 percent. 

A private treatment record dated in November 2014 shows that he underwent a pulmonary function test in November 2014.  Pre-bronchodilator shows FEV-1 was 69 percent and FEV-1/PVC was 59 percent.  Unfortunately, it did not provide post-bronchodilator results.  

The Veteran was provided with another VA examination in February 2015.  He reported that he received frequent treatments for asthma in the past year.  His asthma is treated with Albuterol MDI and steroid inhaler.  The examiner determined that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, antibiotics, or oxygen therapy.  His respiratory condition required intermittent inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The examiner documented that the Veteran had on average two asthma attacks with episodes of respiratory failure per week in the past twelve months.  The Veteran reported that he was treated by a pulmonary specialist for asthma in the past year.  The examiner determined that the PFT results conducted in February 2013 accurately reflect the Veteran's current pulmonary function.  

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's service-connected bronchial asthma does not more closely approximate a FEV-1 of 40 to 55 percent predicted value or FEV-1/FVC of 40 to 55 percent at any time during the appeal period.  In addition, the evidence of record does not show that the Veteran's FEV-1 was less than 40 percent predicted or FEV-1/FVC was less than 40 percent at any time during the appeal period.  The preponderance of the evidence reveals that the Veteran's asthma has not resulted in at least monthly visits to a physician for required care of exacerbations or at least three or more intermittent courses of systemic (oral or parenteral) corticosteroids during a twelve month period.  The medical evidence of record shows that the Veteran was prescribed oral corticosteroids to include prednisone to treat exacerbations of his asthma at the most two times in a twelve month period over the course of the appeal.  The evidence of record shows that the Veteran did not experience one or more attacks per week that resulted in episodes of respiratory failure prior to the February 25, 2014.  The VA examiner in February 25, 2015 determined that the Veteran had asthma attacks with respiratory failure on average two times per week during the prior 12 months.  The Board notes that the Diagnostic 6602 provides that a 100 percent disability rating is warranted if the Veteran has more than one attack per week with episodes of respiratory failure.  Accordingly, the Veteran's service-connected bronchial asthma more closely approximates a 30 percent disability rating prior to February 25, 2014 and a 100 percent disability rating as of February 25, 2014.  
	
The Board has considered whether additional staged ratings are appropriate.  The evidence of record shows that the Veteran's bronchial asthma symptoms have not been so severe as to warrant a disability rating in excess of 30 percent prior to February 25, 2014.  As such, a staged rating prior to February 25, 2014 is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for bronchial asthma is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bronchial asthma with the established criteria found in the rating schedule for bronchial asthma shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board has determined that the evidence does not indicate that his bronchial asthma has rendered impracticable the regular schedular standards for rating such disability during the appeal period.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In this case, the preponderance of the evidence is against an increased rating for service-connected bronchial asthma prior to February 25, 2014 and the evidence is at least in equipoise on whether the Veteran is entitled to a total disability rating of 100 percent as of February 25, 2014.



ORDER

Entitlement to a disability rating in excess of 30 percent prior to February 25, 2014 is denied. 

Entitlement to a 100 percent disability rating as of February 25, 2014 is granted.  


REMAND

After careful review of the record, the Board finds that another remand is necessary for further evidentiary development of the remaining issues on appeal.

With respect to the Veteran's service connection claim for Bell's palsy, the Board remanded the claim in September 2014 to provide the Veteran with a VA examination and medical opinion.  The February 2015 VA examiner noted that the Veteran reported that he was not claiming a cranial nerve condition.  Therefore, the examiner did not evaluate the Veteran or provide a medical opinion.  The Veteran has not withdrawn his service connection claim for Bell's palsy.  Furthermore, a medical opinion is necessary in order to decide the claim.  In this regard, the evidence shows that the Veteran has a current diagnosis of Bell's palsy and there is an indication that it may be related to incident or injury in service.  Thus, a remand is necessary to obtain a VA medical opinion (and examination if deemed necessary by the medical expert).

Regarding the Veteran's service connection claim for a sleep disorder, the Board remanded the claim in September 2014 to provide the Veteran with a VA examination and medical opinion.  The February 2015 VA examination reported noted that the Veteran reported that he does not have sleep apnea, but an asthma condition.  Accordingly, the examiner did examine the Veteran or provide a medical opinion.  The Board observes that the Veteran filed a service connection claim for a sleep problems and he asserted in the February 2012 notice of disagreement that his sleep disorder is related to his service-connected asthma.  VA treatment records show that the Veteran is being treated for a sleep disorder and that he has been prescribed medication.  Therefore, the Veteran should be provided with a VA examination and medical opinion.

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the remanded service connection claims.  A grant of the service connection claims could affect the adjudication of such claim.  Thus, adjudication of the TDIU claim must be deferred as the Board is remanding the service connection claims for further development.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion by an appropriate medical specialist with respect to the Veteran's service connection claim for Bell's palsy.  If the specialist determines that an examination is necessary prior to providing the requested opinion(s), then the RO should schedule a VA examination.  The claims file and a copy of this Remand must be made available to the specialist for review, and the report should so indicate. The specialist should offer an opinion as to following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current diagnosis of Bell's palsy is related active military service to include being struck in the forehead as documented in the November 1963 service treatment record or treatment of injuries to his cheek and forehead in June 1964.  

b. If the answer to question (a) is negative, then whether it is at least as likely as not that the Veteran's Bell's palsy is caused by or aggravated (permanently worsened) by a service-connected disability.  

The medical specialist should provide an explanation for all conclusions reached.

2. Schedule the Veteran for a VA examination by an appropriate specialist to evaluate the Veteran's service connection claim for a sleep disorder.  The claims file must be made available for review.  All pertinent symptomatology and findings must be reported in detail.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep disorder is related to active military service.

b. If the answer to question (a) is negative, then whether it is at least as likely as not that the Veteran's sleep disorder is caused by or aggravated (permanently worsened) by a service-connected disability.  

The examiner should provide an explanation for all conclusions reached.

3. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his agent with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


